Case: 18-60777     Document: 00515560605          Page: 1    Date Filed: 09/11/2020




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               September 11, 2020
                                   No. 18-60777                   Lyle W. Cayce
                                                                       Clerk

   Karen Vanessa Elias Gil,

                                                                         Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A099-671-138


   Before Barksdale, Elrod, and Ho, Circuit Judges.
   Per Curiam:*
          Karen Vanessa Elias Gil entered the United States illegally as a child
   in 2006. After being served a notice to appear for removal proceedings and a
   subsequent notice of the time and place of the removal hearing, Gil was
   removed in absentia. Gil challenges her removal with a second motion to




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-60777         Document: 00515560605               Page: 2       Date Filed: 09/11/2020




                                           No. 18-60777


   reopen removal proceedings. We DENY Gil’s petition to review the order
   of the Board of Immigration Appeals.

                                                 I.
           In 2006, Gil entered the United States illegally. When Gil was twelve
   years old, she was apprehended with an adult, Maria Hilda Gil Arteaga.1
   Arteaga was served on behalf of Gil with a notice to appear for a removal
   hearing, “time and date to be set.” In response to the notice, Arteaga
   provided a mailing address. The immigration court mailed a subsequent
   notice specifying the time and date for Gil’s removal hearing, but not before
   Gil had moved from that address. Gil did not appear and was ordered
   removed in absentia. Neither Gil nor Arteaga kept officials appraised of Gil’s
   address for many years. In 2016, Gil challenged her removal in a motion to
   reopen, which the immigration judge denied. Gil did not appeal to the Board
   of Immigration Appeals.
           Gil filed a subsequent motion to reopen, which the immigration judge
   also denied. In that second motion to reopen, Gil asserted that she did not
   receive notice to appear and that any error on Arteaga’s part in providing an
   effective address could not be imputed to her. The immigration judge
   rejected Gil’s arguments and denied the motion. Gil appealed to the Board
   of Immigration Appeals by moving to terminate the proceedings for lack of
   jurisdiction under Pereira v. Sessions, 138 S. Ct. 2105 (2018). The Board
   dismissed Gil’s appeal, concluding that notice was proper and that Gil’s
   motion was barred. Gil now petitions this court to review the Board’s order.




           1
             Arteaga is identified as Gil’s mother and as her aunt at different points in the
   record by Gil herself. Arteaga’s exact relationship to Gil is irrelevant to our conclusion that
   Gil’s second motion to reopen is procedurally barred.




                                                 2
Case: 18-60777      Document: 00515560605           Page: 3    Date Filed: 09/11/2020




                                     No. 18-60777


                                         II.
          We review the disposition of a motion to reopen under a “highly
   deferential abuse-of-discretion standard.” Gomez-Palacios v. Holder, 560 F.3d
   354, 358 (5th Cir. 2009). Gil rests her petition for review on two arguments:
   (1) that the notice to appear did not satisfy 8 U.S.C. § 1229(a) and so the
   immigration court lacked jurisdiction to remove her; and (2) that even if the
   immigration court had jurisdiction, service of the notice to appear was
   improper.
          Gil’s jurisdictional argument fails under Pierre-Paul v. Barr, 930 F.3d
   684 (5th Cir. 2019). In Pierre-Paul we explained that the Supreme Court’s
   decision in Pereira v. Sessions “addressed a ‘narrow question’ of whether a
   notice to appear that omits the time or place of the initial hearing triggers the
   statutory stop-time rule for cancellation of removal,” and it does not address
   the use of a notice to appear as a charging document. Id. at 689–90.
   Moreover, the technical requirements of a notice to appear are not
   jurisdictional requirements but rather claim-processing rules. Id. at 691. The
   immigration court did not lack jurisdiction.
          Gil’s remaining argument fails because she was procedurally barred
   from filing a second motion to reopen. Under both 8 U.S.C. § 1229a(c)(7)(A)
   and 8 C.F.R. § 1003.23(b)(1), an alien may file only “one motion to reopen
   proceedings.” Gil urges us to construe her second motion to reopen as a
   motion to reconsider. Gil’s briefing, however, is insufficient on this point
   because it is relegated to a footnote lacking any legal citation. Arbuckle
   Mountain Ranch of Tex. Inc. v. Chesapeake Energy Corp., 810 F.3d 335, 339 n.4
   (5th Cir. 2016). Without legal arguments to do so, we have no basis to treat
   Gil’s second motion to reopen as a motion to reconsider. As a second motion
   to reopen, her motion was procedurally barred.




                                          3
Case: 18-60777   Document: 00515560605            Page: 4   Date Filed: 09/11/2020




                                   No. 18-60777


                               *        *         *
         Gil’s petition for review is DENIED.




                                        4